Matter of Kenneth C. (Gertrude B.) (2017 NY Slip Op 01687)





Matter of Kenneth C. (Gertrude B.)


2017 NY Slip Op 01687


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-02946
 (Docket Nos. N-12150-15, N-12154-15, N-12155-15)

[*1]In the Matter of Kenneth C. (Anonymous). Administration for Children's Services, respondent; Gertrude B. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Kamora C. (Anonymous). Administration for Children's Services, respondent; Gertrude B. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Janiyah B. K. (Anonymous). Administration for Children's Services, respondent; Gertrude B. (Anonymous), appellant. (Proceeding No. 3)


Laurette Mulry, Central Islip, NY (Daniel R. Howard of counsel), for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (James G. Bernet of counsel), for respondent.
Susan Selanikio Linder, West Islip, NY, attorney for the children.

DECISION & ORDER
Appeal by the mother from an order of fact-finding and disposition of the Family Court, Suffolk County (Caren Loguercio, J.), dated March 4, 2016. The order, made after a fact-finding hearing, inter alia, found that the mother neglected the subject children. The notice of appeal from an order of fact-finding also dated March 4, 2016, is deemed to be a notice of appeal from the order of fact-finding and disposition (see CPLR 5512[a]).
ORDERED that order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court's finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[a][iii], [b][i]; Matter of Audrey K. [Erik K.], 108 AD3d 717). Contrary to the mother's contention, the evidence adduced at the fact-finding hearing of her repeated misuse of drugs and alcohol, her repeated positive drug tests for marijuana and cocaine, and her failure to regularly attend a substance abuse treatment program established a prima facie case of neglect (see Family Ct Act § 1046[a][iii]). Therefore, neither actual impairment of the [*2]children's physical, mental, or emotional condition, nor specific risk of impairment, needed to be established (see Matter of Audrey K. [Erik K.], 108 AD3d 717; Matter of Sadiq H. [Karl H.], 81 AD3d 647). Accordingly, the court properly found that the mother neglected the children.
MASTRO, J.P., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court